DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD 
Election/Restrictions
Applicant's election with traverse of group I, claims 1-13, in the reply filed on 24 August 2022 is acknowledged.  The traversal is on the ground(s) that the examination of all claims is not unduly burdensome.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "at least one circumferential part of the inner edge of the outlet and the Bowden cable housing" in line 3-4 and “the complete inner edge of the outlet and the Bowden cable” in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outlet and/or the gap is closed via a movement” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the noise dampening sleeve material” in line 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the noise dampening sleeves” in line 2 and “the related one of the Bowden cable housings” in line 2-3. There is insufficient antecedent basis for this limitation in the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation “at least one gap is formed between at least one circumferential part of the inner edge of the outlet and the Bowden cable housing”, and the claim also recites “in particular between the complete inner edge of the outlet and the Bowden cable housing” which is the narrower statement of the range/limitation.
Claim 8 recites the broad recitation, “is closed via a movement”, and the claim also recites “in particular a linear movement” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Jakob et al. (US 4,455,133 A).
Regarding claim 1, Jakob discloses a method for manufacturing a Bowden cable of a closure element arrangement of a motorized vehicle (title/abstract; 1:8-28), comprising: applying a noise dampening sleeve 2/4 to a Bowden cable housing 1, wherein the noise dampening sleeve is molded onto the Bowden cable housing (title/abstract, 2:15-29; FIG. 1-2).
Regarding claim 2, Jakob discloses extrusion molding the noise dampening sleeve 2/4 onto the Bowden cable housing 1 (title/abstract; 2:22+).
Regarding claim 3, Jakob discloses the noise dampening sleeve is molded onto at least one longitudinal housing section of the Bowden cable housing and/or onto at least one circumferential housing section of the Bowden cable housing, such that the noise dampening sleeve completely surrounds the Bowden cable housing (FIG. 1-2; 2:15-29).
Regarding claim 4, Jakob discloses a multi-part noise dampening sleeve is formed by molding at least two sleeve sections of the noise dampening sleeve onto the Bowden cable housing, which are spaced apart along a longitudinal axis of the same (FIG. 1-2).
Regarding claim 5, Jakob discloses during molding of the noise dampening sleeve onto the Bowden cable housing, the Bowden cable housing is pulled and/or pushed through a mold (FIG. 2; 2:22+).
Regarding claim 7, Jakob discloses the Bowden cable housing 1 enters the mold through an inlet 8a and exits the mold together with the noise dampening sleeve 2/4 through an outlet, wherein at least one gap 10 is formed between at least one circumferential part of the inner edge of the outlet and the Bowden cable housing, in particular between the complete inner edge of the outlet and the Bowden cable housing (FIG. 3-5; 2:30+).
Regarding claim 10, Jakob discloses is being shaped by a forming element 8b of the mold after the noise dampening sleeve material has been applied onto the Bowden cable housing, wherein that, by being shaped, the noise dampening sleeve receives a star-shaped (FIG. 3-5; 2:30+).
Regarding claim 13, Jakob discloses the sleeve sections of the noise dampening sleeves are respectively molded onto the related one of the Bowden cable housings in an alternating manner (FIG. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 4,455,133 A) as applied to claim 1 above, further in view of Lemelson (US 3,557,403 A).
Jakob does not appear to expressly disclose control of the pulling/pushing.
However, Lemelson discloses a similar method of forming extrusion material onto an elongated member (title/abstract; FIG. 1) where the pushing/pulling of the elongated member by plural powered rollers 43-51 by analog control (FIG 6-8; 6:5+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jakob to include the control of Lemelson, in order to advance the Bowden cable in a similar manner with expected results. 
Regarding claim 8, Jakob suggests the outlet and/or the gap 10 is closed via a movement of a closing member 8b of the mold, wherein the outlet and/or the gap is closed via a movement of a closing member of the mold along perpendicular to a longitudinal axis of the Bowden cable housing (FIG. 3-5; 2:30+).
Jakob does not appear to expressly disclose linear movement of the closing member.
However, Lemelson discloses a similar method of forming extrusion material onto an elongated member (title/abstract; FIG. 1) which includes a linear moving closing member 21 (FIG 1-2; 3:56+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jakob to include the linear closing member of Lemelson, because the closing member is an alternative means which would have expected results. 
Regarding claim 9, Jakob suggests the closing member 8b guides the Bowden cable housing through the mold wherein the closing member comprises a guiding channel through which the Bowden cable housing is guided while passing through the mold (FIG. 3-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 4,455,133 A) as applied to claim 1 above, further in view of Akaura et al. (US 4,152,798 A).
Jakob does not appear to expressly disclose additional sleeves, molds, and Bowden cable housings.
However, Akaura discloses similar methods of molding discrete sleeves onto an elongated article (title/abstract) in which multiple parallel elongated articles are molded simultaneously from a shared extruder (FIG. 7b, 10, 12a-b, 18a-b, 19).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the Jakob to include the multiple molds of Akaura, because such duplication would allow for greater production rates with expected results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jakob et al. (US 4,455,133 A) in view of Akaura et al. (US 4,152,798 A) as applied to claim 11 above, further in view of Lemelson (US 3,557,403 A).
Jakob does not appear to expressly disclose control of the pulling/pushing.
However, Lemelson discloses a similar method of forming extrusion material onto an elongated member (title/abstract; FIG. 1) where the pushing/pulling of the elongated member by plural powered rollers 43-51 by analog control (FIG 6-8; 6:5+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jakob to include the control of Lemelson, in order to advance the Bowden cable in a similar manner with expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEMELSON JEROME H
US 3587281 A
Kikusawa; Yoshiharu
US 20070243282 A1
Mainardis, Rene  et al.
US 20040046276 A1
Biegler; Robert M. et al.
US 20200282691 A1
CHEN; Te Chien
US 20170164697 A1
Haines; Roderick Andrew et al.
US 20130064951 A1
Floratti; Stefano
US 20070194492 A1
Ernst; Christian et al.
US 10919205 B2
Izuchukwu; John I. et al.
US 6579401 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742